The Attorney            General       of Texas
                                            October    3; 1979
MARKWHITE
Attorney Qeneml


                         HonorableKennethIi. Ashwarth.           opinion No. RR-63
                         coordinatingBoard
                         Tex&College & UniversitySystem          Re: Tuition for foreign students
                         Austin,Texas 79711                      enrolledin juniorcoReSea
701 corn--.   sun4 200   Dear Dr. Ashwcrth:
OIIW. TX. 7.5202
214nudou
                               You have *uested our apInionregardinSthe tuition rate for foreign
                         st~dentaenrolledin public junior colleges. Senate Bill 530, enacted by the
                         66th. Lvgislature, amendedm&tee&ion0 of section 54.051of the Texas
                         RducationC+deto provider
                                    Tuition for studentswho are dtiakns of any country
12.3M4l”. sun4 010
                                    other thanthe UnitedStates of America is the same
Houton, TX. 77002                   as ttitlon requiredof other nonresidentstudents.. ,. .
71sMMm)l
                         %&ion 13O.OOS(b~I)    of the R&cation Code requiresthat a juniorcollege, in
                         order to be eligible for its shareof the biennialstate appropriation,’
Km Blndw4y. sulh 212
LUbbook,lx. 7sw
2cdn47-2222                         collect, from each full-time and part-time student
                                    enrolled, matriculationand other session fees in the
                                    amountsrequiredandprovidedby law for other state-
                                    swported institutionsof higher education, ertoept,
                                    however,. . . that the amount charged nonresidents
                                    . . . need not be greater than the amountso required
                                    bylawonJanuaryl,1971 . . . .
                         You ask whether,if a junior college elects to charge tuition to nonresident
                         studentsat a rate equal to or greater than the amountrequiredby law on
                         January1, 1971,but lem thanthe amountwhicha seniorcollege mustcharge,
                         it may applythe same rate to foreign students.
                              In Attorney General Opinion H-103 U973), this office distbquished
                         between three classes of students for tuition purposes - resident,
                         nonresidentandalien- and said that

                                    aliens are not the studentsdefined as Mn-residents~
                                    for whomtuitionIs providedby section 54.051(c). . . .



                                                    p. 197
.      .




    HonorableKennethII. Ashwath -         Page Two (Mw-631


          Since there are threescategories bf students- residents,nonresidentsand foreign
    students- the exception in section 130.003(b)(4) relatingto nonresidentsdoes not extend
    to fore&n students. Thus,it is our opinionthat,a junior college ‘in order to be eligible for
    its share of ths biennial state appropriation,must charge the same rate to foreign
    studentsas that chargedby state senim collegea See Rduc.Code S 54.057(indicatinghow
    a foreign studentcan qualify for residenttuition).-
                                         SUMMARY
               A public junior college, in order to be eligible for its shareof the
               biennialstate appropriation,mustchargeforeign studentsthe same
               tuitionrate chargedby state seniorcolleges.
                                                 Verytruly youm,


                                                 MAR.K WHITE
                                                 AttorneyGeneralof Texas
                                           :
    J&IN W. PAINTER;JR.
    Fimt Assistant Attorney Qeneral
    TEDL. HARTLEY
    RxecutiveAssistantAttorneyGeneral
    Frqared by Rick Gilpin
    AssistantAttorney&neral
    APPROVBD:
    OF’INION
           COMMiTTEE
    C. Robert Heath,Chairman
    MarthaAllen
    DavidB. Brooks
    SusanGarrison
    WilliamQ Reid
    BruceYoun@lood




                                               p. 198